Order filed January 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00220-CV
                                    ____________

          MEHMET OKUMUS AND SENOL OKUMUS, Appellants

                                            V.

                          GARY J. MOUTON, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-10370

                                      ORDER

      The supplemental reporter’s record filed in this court on January 9, 2020,
failed to include the following exhibits:

          • Plaintiffs’ Exhibit 5 through 8;
          • Plaintiffs’ Exhibit 13;

          • Plaintiffs’ Exhibit 14; and

          • Defense Exhibit 1.

      Accordingly, we order Alexandra Lindsey McDaniel, the official court
reporter, to file a supplemental reporter’s record containing the exhibits listed
above on or before January 15, 2020. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Alexandra Lindsey McDaniel does not timely file the supplemental
reporter’s record as ordered, we may issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the record.



                                              PER CURIAM


Panel consists of Justices Christopher, Jewell and Bourliot.